Citation Nr: 1221481	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic headaches prior to August 24, 2010.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic headaches from August 24, 2010.

2.  Entitlement to an initial rating greater than 10 percent for status post left inguinal repair to include muscle wall strain and left testicular orchialgia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2010 rating determinations of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.

The February 2009 rating decision granted the Veteran service connection for status post inguinal hernia repair, assigning him a 0 percent rating.  Thereafter, a subsequent January 2010 statement of the case (SOC) increased the rating to 10 percent, effective December 19, 2007 or the day after separation from service.  As to the Veteran's headache claim, the May 2010 rating decision granted entitlement to service connection for posttraumatic headaches, assigning him a 30 percent rating effective December 19, 2007.  A subsequent August 2010 supplemental statement of the case (SSOC) increased the rating to 50 percent, effective August 24, 2010.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that the January 2010 SOC included the issue of entitlement to an earlier effective date, prior to December 19, 2007, for the grant of service connection for status post left inguinal hernia repair to include muscle wall strain and left testicular torsion and orchialgia.  The Veteran's subsequent February 2010 and March 2010 statement and substantive appeal failed to mention the earlier effective date issue.  The issue was included as an issue in a May 2010 SSOC for the express purpose of notifying the Veteran that he had not submitted a substantive appeal on this issue and supplying the appropriate form for the Veteran to provide if he wished to appeal this issue to the Board.  The evidence does not indicate that the Veteran responded or otherwise provided evidence demonstrating a desire to appeal.  Nevertheless, subsequent SSOCs in August 2010 and January 2011 continued to list the issue.  Significantly, however, the SSOCs noted that no further evidence had been submitted by the Veteran and did not otherwise readjudicate the claim.  At the Veteran's August 2011 Board hearing he reiterated that the sole issues he wanted to appeal were those listed above.  Thus, the Board concludes that the issue of entitlement to an earlier effective date, prior to December 19, 2007, for the grant of service connection for status post left inguinal hernia repair to include muscle wall strain and left testicular torsion and orchialgia is not currently in appellate status.

In reaching this conclusion, the Board considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  Unlike the circumstances in Percy, however, the Board is not herein dismissing an appeal based on the substantive appeal being inadequate or untimely.  Rather, the Board is finding that a substantive appeal was never submitted, and that the Veteran clearly intended to limit his appeal to the issues listed on the title page.  The Board acknowledges that the earlier effective date issue was listed on the May 2010, August 2010, and January 2011 SSOCs, but the Veteran has not relied on that listing to his detriment.  As such, the Board has not waived any issues of timeliness in filing of the substantive appeal or otherwise treated the appeal as though it were in appellate status such that failure to adjudicate the issue would unfairly prejudice the Veteran.

As noted above, the Veteran had a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that proceeding has been associated with the claims file.

Subsequent to the final supplemental statement of the case (SSOC) and at the time of the August 2011 Board hearing the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran submitted further evidence in September 2011 and that this evidence did not include a waiver of initial review by the agency of original jurisdiction.  If a statement of the case (SOC) or SSOC is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2011), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a) (2011).  In this case, the evidence supplied in September 2011 is wholly duplicative of medical evidence of record at the time of the final SSOC.  Therefore, the Board finds a remand for RO consideration of the newly acquired evidence would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).  Consequently, the Veteran's claims are ready for appellate review.

Finally, the Board notes that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) was denied in a November 2010 rating decision.  The Board recognizes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That said, claims for increased evaluations and TDIU claims may be separately adjudicated.  See id at 454.  In this case, following the November 2010 rating decision the claims file does not indicate the Veteran has expressed a desire to appeal the TDIU claim as required pursuant to 38 C.F.R. § 20.1103.  As will be discussed below, while the Veteran's residuals of left inguinal hernia repair and posttraumatic headaches cause him to miss some time from work, the Veteran remains employed and his statements during the August 2011 demonstrate that his continued employment is more than marginal in nature.  Therefore, the issue is not on appeal. 
 


FINDINGS OF FACT

1.  The Veteran's posttraumatic headaches are shown to be manifested throughout the appellate time period by a disability picture that more closely approximates that of migraine headaches with characteristic frequent prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's status post left inguinal repair to include muscle wall strain and left testicular orchialgia is manifested by, at worst, post-operative recurrent bilateral hernias which are readily reducible and well-supported by a truss or belt.

3.  The Veteran's headaches and left inguinal hernia and residuals do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent prior to August 24, 2010 for posttraumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code (DC) 8100 (2011).

2.  The criteria for an initial rating greater than 50 percent for posttraumatic headaches were not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, DC 8100 (2011).

3.  The criteria for an initial rating greater than 10 percent for status post left inguinal repair to include muscle wall strain and left testicular orchialgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.114, DC 7338 (2011).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for residuals of left inguinal repair and posttraumatic headaches.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in April 2009, August 2010, and September 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has submitted multiple written arguments in support of his claims, as well as testifying before the undersigned at the August 2011 hearing.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating, including the specific disability rating percentages the Veteran feels each of his disabilities warrants.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in April 2009 and October 2010.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As these claims are on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Posttraumatic Headaches

The Veteran's migraine headaches are rated at 30 percent disabling prior to August 24, 2010 and as 50 percent disabling from August 24, 2010 under DC 8100.  The Veteran claims that the current ratings do not accurately reflect the true nature and degree of his disability.  

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100 (2011).

The Veteran asserts that he has experienced severe headaches since a motor vehicle accident in service when a Humvee in which he was riding in the passenger seat drove into a ditch at about 35 to 45 miles per hour.  He did not experience symptoms initially, but awoke several hours later with severe head and neck pain so severe that it caused vomiting, dizziness, and faintness.  The Veteran sought treatment from a field medic, who provided Ibuprofen.  In an October 2007 Report of Medical History shortly before separation, the Veteran indicated that he had a history of frequent or severe headaches.  In November 2007, the Veteran sought treatment in an emergency room with reports of headache.

After service, a November 2008 VA treatment record included reports of a couple occasions of "migraines" while in service following a Humvee accident.  The Veteran indicated that he was treated initially, but that the headaches returned and he was taken to the hospital for the prescription of narcotics.  The diagnoses included migraine headaches.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted review of the claims file and medical records.  At that time, the Veteran reported daily headaches for which Ibuprofen helped somewhat.  About twice per month, the Veteran reported incapacitating headaches that lasted all day.  Neurological examination was benign.  The diagnosis was posttraumatic headaches.  

In June 2009, the Veteran reported occasional headaches.  In a June 2010 statement, the Veteran indicated that he did have debilitating headaches and had missed work as a result of the headaches.  In August 2010, the Veteran stated that his headaches had gotten worse since military service and were debilitating in nature.  In the worst cases, the headaches included nausea and vomiting.  At work, the Veteran's headaches forced him to wear earplugs and perform only light duty assignments.  

The Veteran was afforded a VA examination in October 2010.  At that time, the Veteran denied a history of associated hospitalizations or surgeries.  He reported weekly headaches lasting for hours and described less than half as prostrating.  The Veteran treated the headaches with Ibuprofen and Tramadol.  The examiner diagnosed posttraumatic headaches.  The effects on occupational activities included decreased concentration, poor social interactions, and pain.  These resulted in reassignment to different work duties.  As to effects on daily activities, the Veteran stated that when having a headache he was unable to help his wife with daily activities like preparing dinner or helping with chores.  The Veteran also avoided loud noise exposures at work that might trigger a headache.  The examiner noted that the Veteran was employed full time in trash collection and fork lift operation and that he had missed 5 weeks in the previous year due to pain and having to leave work early for medical appointments.    

In a subsequent October 2010 statement, the Veteran claimed to have been experiencing severe headaches beginning in service and continuing thereafter.  During his August 2011 Board hearing the Veteran reported taking Ibuprofen approximately every other day and that when he got severe headaches he would leave work early.  He claimed to have headaches lasting up to 3 days and about 4 to 7 days per month in all.  The Veteran also asserted that they had been consistent in frequency and severity since leaving military service.

In this case, the Veteran has reported that his headaches occur from 4 to 7 times per month or more.  The Veteran has described approximately half of these headaches as being completely prostrating and debilitating, requiring that he leave work and that during such headaches he is unable to do chores or otherwise help around the house.  The headaches also result in decreased concentration and difficulty interacting with others.  These attacks have occurred with similar frequency during the appellate time period.  The Veteran's description of his symptomatology appears to be within the competency of a lay person.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The RO rating decisions, SOC, and SSOCs of record have conceded that throughout the appellate time period the Veteran has had very frequent prostrating and prolonged attacks.  These decisions have found, however, that the headaches were not productive of severe economic inadaptability.  In that regard, the Board notes that while the Veteran has remained employed at the same company throughout the appellate time period he has indicated that his headaches force him to miss considerable time from work, including having to leave work early on numerous occasions.  In addition, the Veteran noted that the amount of his pay checks had significantly decreased as a result of his inability to work as many hours due to his severe headaches.  The Veteran has stated on multiple occasions that he is very fortunate to work for such an understanding employer that accommodates the Veteran's regular need to miss hours of work due to the headaches.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology shows disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2011).  As explained in more detail above, the symptoms throughout the Veteran's treatment are consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 50 percent rating is warranted for the period prior to August 24, 2010.

A 50 percent rating is the highest rating available under DC 8100.  Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.

In summary, for the reasons and bases set forth above, the Board concludes that a 50 percent rating, but no more, is warranted for the Veteran's migraine headaches for the entire period of this appeal. 


Residuals of Left Inguinal Hernia

The Veteran's status post left inguinal repair to include muscle wall strain and left testicular orchialgia is rated at 10 percent disabling from December 19, 2007 under DC 7338.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.  

The Veteran's left inguinal hernia is rated under DC 7338, which provides that small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to DC 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.

The Veteran's service treatment records indicate that in August 2005 he was diagnosed with left testicular torsion that was manually reduced in the emergency department with relief of symptoms.  The Veteran tentatively was scheduled for a bilateral scrotal orchiopexy on September 1, 2005.  At an evaluation prior to the orchiopexy, still in August 2005, treatment providers diagnosed a left inguinal hernia.  At that time, the Veteran reported a 5 day history of intermittent bulge and pain in the left groin.  The hernia was noted to be easily reducible but slightly tender to palpation.  In early September 2005, shortly after surgery to repair the left inguinal hernia, the Veteran complained of pain in the left testicle and at the incision site.  Later in September 2005, although the incision site was clean and dry and there was no evidence of hernia, the Veteran continued to report pain in the left testicle and the incision site.  In May 2006, the Veteran was diagnosed with and treated for epididymitis.  At that time, there was tenderness of the left testes and slight tenderness of the scrotum on the left that was worse with testes unsupported.  Another May 2006 record diagnosed a spermatocele.  At the Veteran's separation examination, the examiner found no evidence of a current hernia and the Veteran denied testicular pain or tenderness.

In November 2008, the Veteran reported intermittent discomfort in the left teste that was worse when constipated.  Stretching helped the pain, which usually lasted about 45 minutes and was more prominent on the weekend and at times when the Veteran was less active.  The diagnosis was abdominal pain, but examination did not indicate a current inguinal hernia.  In April 2009, the Veteran denied a recurring bulge since his in-service left inguinal repair, but did note ongoing discomfort since the in-service surgery.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted review of the claims file and medical records.  The Veteran denied bladder or bowel problems, but did note daily testicular pain.  He denied any bulge recurrence, but did have difficulty driving.  On examination, there was no skin abnormality.  Testis, epididymis, seminal vesicles, and spermatic cord all were normal.  There was no evidence of a fistula.  The left testicle appeared slightly smaller than the right.  The left inguinal hernia scar was well healed, but there was palpable discomfort around the entire area of the left groin.  That said, there was no specific incidence of reoccurrence.  The Veteran reported working full time, but had missed 6 days recently for ongoing groin and testicular pain.  The examiner diagnosed previous left inguinal hernia, with ongoing muscle wall strain in the left groin, likely secondary to the hernia, and left testicular orchialgia, likely secondary to previous left inguinal hernia.  The problems caused occupational difficulty due to decreased mobility, problems with lifting and carrying, as well as pain.  There were mild effects on recreation, traveling, and driving; moderate effects on sports and exercise; and no effects on chores, shopping, feeding, bathing, dressing, toileting, and grooming.

In June 2009, the Veteran reported left inguinal pain that traveled to the left scrotum and left medial thigh.  On examination, there was palpable fibrotic tissue around the mesh used to repair the left inguinal hernia.  No palpable hernias were noted, but there was visible and palpable weakness at the deep ring on the right side on valsalva testing.  Both testicles were present and healthy, with no sign of ischemia.  The impression was status post left inguinal hernia repair with mesh with chronic pain.  The pain was most likely due to nerve impingement from stitch, mesh, or fibrous tissue.  In July 2009, the Veteran reported that pain in the left inguinal region that travelled to the left scrotum and left medial thigh sometimes affected his daily work.  He denied bladder or bowel problems.

In March 2010, the Veteran was treated for left scrotal discomfort.  He reported that the problems were exacerbated by climbing in and out of his cab at work.  On examination, there was noted tenderness and left epididymal thickening, but no noted hernia.  In September 2010, the Veteran was prescribed a hernia truss belt following diagnosis of recurrent inguinal hernia.

The Veteran was afforded another VA examination in October 2010.  The Veteran reported ongoing pain in the left inguinal area, left testicle, and lower abdomen.  He noted wearing a truss belt, but that this also caused discomfort.  On examination, no hernia was present, but there was a tender left testicle and a small bulge in the left lower quadrant on straining.  There was a noted possible small hernia on the right side.  The Veteran was employed full time in trash collection and fork lift operation.  The examiner indicated that the residuals of left hernia repair resulted in significant effects at work, including decreased mobility, problems with lifting and carrying, weakness, fatigue, and pain.  As to daily activities, there were mild effects on chores, recreation, feeding, bathing, and dressing; moderate effects on shopping and toileting; prevented exercise and sports; and no effect on traveling and grooming.

In November 2010, the Veteran reported minimal pain in the inguinal area.  During his August 2011 Board hearing, by contrast, the Veteran reported ongoing left inguinal and testicular tenderness of such severity that at times he felt he would pass out.  He indicated that he wore a truss belt 90 percent of the time to help the discomfort.  The Veteran indicated missing 2 weeks in the previous year for problems associated with the hernia.  

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent pursuant to DC 7338 for status post left inguinal repair to include muscle wall strain and left testicular orchialgia is not warranted.  In reaching that decision, the Board acknowledges that there is medical evidence of a right inguinal hernia, which potentially raises the possibility of granting a 20 percent rating based on bilateral inguinal hernia.  There is no medical or lay evidence, however, that the right inguinal hernia was incurred in or is otherwise related to the Veteran's military service, to include his service-connected residuals of left inguinal hernia.  The Board finds it significant that in multiple statements the Veteran explicitly and vehemently denied a diagnosis of right inguinal hernia or other problems with the right inguinal area or right testicle during service and repeatedly pointed out where service treatment records noting right testicle torsion were mistaken and that the problems related to the left testicle.  In the absence of evidence linking a right inguinal hernia to the Veteran's military service or service-connected disability, a 20 percent rating under DC 7338 is not warranted.  A 30 percent rating under DC 7338 is not warranted as there is no evidence that the left inguinal hernia is not reducible or not well supported by a truss.  Indeed, there is significant evidence to the contrary, as the medical evidence uniformly found the left inguinal hernia (when present) to be small and readily reducible.  As noted above, the Veteran was prescribed a truss in September 2010 and during his August 2011 Board hearing the Veteran indicated that he wore the truss 90 percent of the time.  While there is some evidence that at some point during the appellate period that the truss caused some discomfort, there is no evidence to suggest that the left inguinal hernia (to the extent present) was not well supported.  A 60 percent rating under DC 7338 is not warranted as the left inguinal hernia (when present) has consistently been described as small.

As noted above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

With regard to the postoperative left inguinal hernia scar, the clinical evidence does not show that it currently is tender, painful, unstable or otherwise symptomatic such that a separate compensable rating would be warranted under 38 C.F.R. § 4118, DCs 7804 or 7805.  While there is tenderness over the entire inguinal region, there is no evidence to indicate that the scar itself is the cause of such pain.

The Board has considered the Veteran's contentions that separate 10 percent ratings are warranted for left testicular pain and muscle wall strain.  After careful consideration, the Board concludes that such symptomatology is fully contemplated in the current 10 percent rating under DC 7338 and separate ratings for the same symptomatology, as noted, are not permitted.  A separate rating is not warranted for muscle wall strain in the left inguinal region because the current 10 percent rating under DC 7338 clearly contemplates symptoms related to the muscles and fascia of the inguinal area affected by the inguinal hernia.  As to assigning a separate rating for left testicular pain, under 38 C.F.R. § 4.124a, DC 8530 for ilio-inguinal nerve paralysis, a 10 percent rating is warranted only for severe to complete paralysis.  This is the maximum available schedular evaluation under this section.  A noncompensable evaluation is warranted for mild to moderate paralysis of the ilio-inguinal nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8530, 8630.

Under 38 C.F.R. § 4.123 and 4.124, neuritis and neuralgia, respectively, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicated impairment of a function of a degree substantially less than the type of picture for completely paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note.

Although the Veteran has complained of pain in the left testicular area, the evidence does not show severe paralysis of the ilio-inguinal nerve.  As indicated above, mild or moderate paralysis of this area warranted a noncompensable rating.  Although the Veteran reports that he experiences pain and there is some evidence of sensory loss in the inguinal region, there is no evidence of loss of reflexes or muscle atrophy that would warrant a compensable evaluation.  While there is evidence that the left testicle is slightly smaller than the right, there is no medical or lay evidence indicating that such is due to the Veteran's in-service left inguinal hernia, or recurrence thereof.

Thus, for the reasons set forth above, the Board finds that a rating in excess of 10 percent for status post left inguinal repair to include muscle wall strain and left testicular orchialgia is not warranted for any point during the course of the claim.  As the preponderance of the evidence is against the claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected posttraumatic headaches and left inguinal hernia and residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's posttraumatic headaches and left inguinal hernia and residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports frequent prostrating and prolonged headaches productive of severe economic inadaptability.  The current 50 percent rating under DC 8100 fully contemplates these symptoms.  The Veteran's 10 percent rating for left inguinal hernia and associated residuals under DC 7338 fully contemplates his sensory loss and pain.  Thus, the Veteran's current schedular ratings under DCs 7338 and 8100 are adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial rating of 50 percent prior to August 24, 2010 for posttraumatic headaches is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating greater than 50 percent for posttraumatic headaches is denied.

Entitlement to an initial rating greater than 10 percent for status post left inguinal repair to include muscle wall strain and left testicular orchialgia is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


